                   Case 1:19-cr-00935-LGS Document 31 Filed 03/31/20 Page 1 of 2

WHIPPLE AZZARELLO, LLC
       Attorneys at Law                           JOHN C. WHIPPLE                              JOHN J. FARMER, JR.
                                              Certified by the Supreme Court of                        Of Counsel
                                            New Jersey as a Criminal Trial Attorney
  161 Madison Avenue, Suite 325                                                           AMY VALENTINE McCLELLAND
  Morristown, New Jersey 07960                 JOHN A. AZZARELLO                                       Of Counsel
       Tel: (973) 267-7300                         Admitted in New Jersey
       Fax: (973) 267-0031                            and New York                             WILLIAM J. MUÑOZ
                                                                                                 Admitted in New Jersey
    whippleazzarellolaw.com                                                                         and New York



                                                                                      March 31, 2020

        BY ECF
        Honorable Lorna G. Schofield
        United States District Judge
        40 Foley Square
        New York, New York 10007


                                  Re:   United States v. Valdin O’Donnell, 19 Cr. 935 (LGS)

        Dear Judge Schofield:

               On behalf of both parties, please accept this letter in lieu of a more formal submission in
        response to Your Honor’s request that counsel provide the Court with a status report on the
        progress of Defendant Valdin O'Donnell as he pursued in-patient and out-patient drug and
        alcohol treatment following the entry of his guilty plea on February 3, 2020.

               On February 11, 2020, with the approval and recommendation of Pretrial Services and
        authorization from the Court, Defendant Valdin O'Donnell traveled from New Jersey to Naples,
        Florida where he was admitted to the Hazelden Betty Ford Rehabilitation Clinic’s in-patient
        treatment program. Initially, Mr. O’Donnell’s health insurance provider, United Health,
        approved full-time in-patient treatment for two weeks. Specifically, United Health conducted
        weekly status reviews with Clinic representatives to measure Mr. O’Donnell’s progress and
        determine the level of treatment needed going forward.

               On or about February 25, 2020, after approximately two weeks of intensive in-patient
        treatment, Mr. O’Donnell was stepped down to “Day Treatment” which essentially meant United
        Health agreed to continue to cover the costs of treatment going forward but not his housing. Mr.
        O’Donnell was faced with the option of either finding housing outside the Betty Ford Clinic or
        paying $1,000 per week to maintain his bed at the Clinic. Mr. O’Donnell chose to pay for his
        bed and remained at the Betty Ford Clinic 24 hours a day. The treatment schedule did not
        change and he attended group sessions for 8 hours a day.

        On or about March 3, United Health determined Mr. O’Donnell was ready to step down to an
        Intensive Outpatient Program. Mr. O’Donnell was given the option to participate in an IOP in
        either Naples or New York. He chose New York and returned home from Naples on March
        4. Attached for Your Honor’s reference and review are copies of the following: 1) Mr.
        O'Donnell's Master Treatment Plan from Hazelden Betty Ford; 2) Mr. O'Donnell's discharge
        summary from Hazelden Betty Ford dated March 4, 2020 and 3) correspondence from
          Case 1:19-cr-00935-LGS Document 31 Filed 03/31/20 Page 2 of 2



Hazelden’s representative, Mayra Cardenas-Flynn, to defense counsel John Azzarello, dated
March 30, 2020, confirming the dates Mr. O’Donnell attended the in-patient program as well as
his successful completion of the program.

After he returned from Florida, Mr. O’Donnell was scheduled to begin IOP on March 16 because
there were no programs in which he could participate in New York prior to that date. In the
interim, Mr. O’Donnell attended Narcotics Anonymous and Gamblers Anonymous meetings
twice a day from March 5 through March 13. Unfortunately, due to the Covid-19 Pandemic and
the President’s declaration of a National Emergency, Betty Ford was forced to suspend the IOP
program in New York. Mr. O’Donnell started to observe social distancing recommendations on
March 13 and essentially has been confined to his home since that time.

        Moreover, since his return to New York from Florida on March 4, Mr. O’Donnell has
reported to U.S. Pretrial Services in SDNY and provided a negative urine sample. He is
currently reporting electronically to SDNY Pretrial Services and is in full compliance with their
conditions of release. Further, Mr. O’Donnell is scheduled to begin virtual IOP meetings this
week.

       Please advise us at Your convenience if Your Honor requires any additional information
regarding the progress of Mr. O’Donnell as he continues to undergo drug treatment.


                                             Respectfully Submitted,

                                             WHIPPLE AZZARELLO, LLC
                                             By: /s/ John A. Azzarello
                                                    John A. Azzarello


       Encls. (Submitted Under Seal)




                                                2
